BOYCE F. MARTIN, Jr., Circuit Judge,
concurring.
I reach the same result as the majority but disagree with its use of the Rule 403 balancing test. I write separately, therefore, on the single issue of whether Fed.R. Evid. 403 may be used to limit the introduction of past criminal convictions for impeachment purposes in a civil trial. This is admittedly a close question, one which has divided the circuits and many commentators. For the reasons below, however, I must respectfully dissent from the majority’s conclusion that a civil trial judge may bar the admission of such evidence if its probative value is substantially outweighed by the dangers of unfair prejudice. Such a case-by-case balancing analysis, loosely checked by deferential appellate review, is inefficient and without authorization. I am in complete agreement with the majority’s implicit holding that Fed.R.Evid. 609 is only applicable to exclude such evidence when the admission of a prior conviction would cause prejudice to a defendant in a criminal trial; here, however, we have a civil trial.
With regard to Rule 403, however, I am persuaded by the reasoning of the Seventh Circuit in Campbell v. Greer, 831 F.2d 700 (7th Cir.1987). The Seventh Circuit concluded in that case that “Rule 403 has no application to the use of convictions to impeach a witness’ testimony in either a criminal or a civil case.” Campbell, 831 F.2d at 706. Rule 403 provides that, “Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
While the language of Rule 403 appears on its face to make its balancing test applicable to the admission of all evidence, this does not square with congressional intent or doctrines of statutory construction. The advisory committee notes to Rule 403 provide that it is “designed as a guide for the handling of situtations for which no specific rules have been formulated.” Thus, it would seem that Rule 403 is not designed to supplant or contradict any of the more specific rules, such as Rule 609. In fact, the legislative history suggests that Congress believed that it was dealing exhaustively in Rule 609 with the subject of using criminal convictions to impeach witnesses’ testimony. In its Report on Amendments and the Rules of Evidence, the Committee on the Judiciary suggests in its discussion *1200of Rule 609(a) that the rationale for limiting the introduction of such evidence to when it could injure a criminal defendant is based on the “committee’s view [that] the danger of unfair prejudice is far greater when the accused, as opposed to other witnesses, testifies, because the jury may be prejudiced not merely on the question of credibility but also on the ultimate question of guilt or innocence.” Senate Report No. 93-1277, p. 14, 93rd Congress 2d Session, U.S.Code Cong. & Admin.News 1984, pp. 7051, 7061. This and other evidence in the legislative history, much of it explored by the Seventh Circuit, in conjunction with the literal language of Rule 609, suggests that Congress believed that it was dealing exhaustively in Rule 609 with the subject of using criminal convictions to impeach witnesses’ testimony. If this is the case, then Rule 609 would preempt Rule 403 on the question of the admissibility of such evidence. It is axiomatic that narrow, specific rules take precedence over more general, catch-all rules, such as Rule 403. It should be also noted that Rule 609(a) provides that evidence complying with the rule “shall be admitted.” It would seem, therefore, that evidence of prior convictions must be admitted by a trial judge except where Congress indicated otherwise in Rule 609.
An uncomfortable result of the majority’s holding that Rule 403 is not preempted by Rule 609 is that, if Rule 403 overrides the express statement in Rule 609(a)(1) that evidence of prior convictions shall be admissible unless prejudice to the defendant outweighs the probative value of the evidence, then it must also override the language in Rule 609(a)(2) that evidence of prior convictions involving dishonesty and perjury is admissible regardless of prejudice to the defendant or anyone else. As was recognized by the Seventh Circuit, such a result is clearly contradictory to Congress’ intent. Congress intended that even in the context of criminal trials such evidence should be admissible regardless of prejudicial effect. It seems incongruous that a perjury conviction must be admitted to impeach a criminal defendant who is facing the possibility of a loss of liberty, but it need not be admitted by a trial judge to impeach a civil plaintiff or other witness in a civil case. As a result, I believe that Congress’ intent should be respected, a result also reached by the Seventh and Third Circuits when they, too, concluded that Rule 403 may not bar the use of convictions to impeach a witness’ testimony in either a criminal or civil case. See Diggs v. Lyons, 741 F.2d 577 (3d Cir.1984), cert. denied, 471 U.S. 1078, 105 S.Ct. 2157, 85 L.Ed.2d 513 (1985).
I recognize that there may be strong policy concerns about a rule that would always allow the admission into evidence of all criminal convictions during civil trials. As Judge Gibbons stated in his dissent in Diggs v. Lyons, it may be “nonsensical to mandate the admission of such evidence against totally disinterested witnesses testifying, for example, about whether a light at an intersection was red or green.” 741 F.2d at 583. I do not believe it is the province of the judiciary, however, to make de facto amendments to the Federal Rules of Evidence because we are persuaded that the literal language of the rules, and Congress’ apparent intent as well, lead to results which we find to constitute unwise policy. If Rule 609(a), which compels in my view the admission of evidence of a prior conviction except if it unduly prejudices a criminal defendant, or Rule 403, which in my view does not give discretionary authority to trial judges to exclude such evidence as prejudicial, is to be amended to reflect the reality that prior convictions may have little relevance to questions of credibility, it should be done by those who have the authority to amend the rules, the Supreme Court and the Congress. We do not possess that authority.